Memorandum: The record clearly discloses that the defendant was negligent and we think a finding that plaintiff was guilty of contributory negligence, if the jury so found, was against the weight of evidence. While we think the jury was justified in rejecting the plaintiff’s claim that he sustained permanent injuries as the result of the accident we cannot see on what theory it found that plaintiff received no injuries. The testimony of the defendant’s physician established that plaintiff sustained a sprained ankle in the accident and was unable to work for at least two or three weeks. He should have been awarded damages for the injuries he received and his loss of time. All concur, except Taylor, P. J., who dissents and votes for affirmance. (Appeal from a judgment for defendant for no cause of action in an automobile negligence action.) Present — Taylor, P. J., McCurn, Kimball, Piper and Wheeler, JJ.